UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-7586


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

DELWIN RAY JONES,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Greenville. Malcolm J. Howard,
Senior District Judge. (5:04-cr-00384-H-1)


Submitted:    March 17, 2009                 Decided:   March 20, 2009


Before TRAXLER, KING, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lewis A. Thompson, III, BANZET, THOMPSON & STYERS, PLLC,
Warrenton, North Carolina, for Appellant.       Yvonne Victoria
Watford-McKinney, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Delwin Ray Jones appeals the district court’s order

denying relief on his motion for reduction of sentence under 18

U.S.C. § 3582(c)(2) (2006).            We have reviewed the record and

find no reversible error.            Accordingly, we deny Jones’ motion

for appointment of counsel and affirm for the reasons stated by

the district court. See United States v. Jones, No. 5:04-cr-

00384-H-1 (E.D.N.C. filed Aug. 5, 2009; entered Aug. 6, 2009)

(noting that Jones was not entitled to relief because he was

sentenced to a mandatory minimum sentence).                 We dispense with

oral   argument   because      the    facts   and   legal    contentions    are

adequately    presented   in    the    materials    before    the   court   and

argument would not aid the decisional process.

                                                                     AFFIRMED




                                        2